Citation Nr: 0026811	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a chronic pulmonary 
disability to include chronic obstructive pulmonary disease 
and shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran had active service from July 1952 to July 1962 
and from September 1966 to November 1976.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a chronic pulmonary disorder to 
include chronic obstructive pulmonary disease (COPD) and 
shortness of breath.  In September 1999, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

The veteran asserts that the record supports an award of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a chronic pulmonary disability to 
include COPD and shortness of breath.  He contends that the 
claimed disability was precipitated by the March 1993 or 1994 
failure of the medical personnel at the Fort Meade, South 
Dakota, VA Medical Center to provide him with a CPAP machine 
equipped with a humidifier or, in the alternative, his 
treatment at the Fort Meade, South Dakota, VA Medical Center 
between 1976 and 1996 was the direct cause of his chronic 
pulmonary disability.  At the hearing on appeal, the 
accredited representative stated that "the VA sought an 
opinion about this issue of the CPAP and all that and the 
physician rendered the opinion that they probably had COPD 
prior to all the problems that you are having with your 
lungs."  The cited VA medical opinion is not of record.  It 
is not apparent whether all available VA clinical 
documentation pertaining to the veteran's treatment at the 
Fort Meade, South Dakota, VA Medical Center has been 
incorporated into the record.  Given the nature of the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), the Board finds 
that the cited VA clinical documentation and VA physician's 
opinion should be requested.  Jones v. West, 12 Vet. App. 460 
(1999).  Accordingly, this case is REMANDED for the following 
action:  
The RO should request that copies of (1) 
all VA clinical documentation pertaining 
to treatment of the veteran provided at 
the Fort Meade, South Dakota, VA Medical 
Center and (2) all medical opinions 
obtained in reference to the veteran's 
claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a chronic 
pulmonary disability to include COPD and 
shortness of breath be forwarded for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference 


should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

